     Case 1:21-cv-00514-JPW-PT Document 6 Filed 04/09/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEVIN RICHARD QUEVI,              :         Civil No. 1:21-CV-00514
                                  :
           Petitioner,            :
                                  :
           v.                     :
                                  :
KEVIN KAUFFMAN, Superintendent of :
SCI-Huntingdon, et al.,           :
                                  :
           Respondents.           :         Judge Jennifer P. Wilson

                                   ORDER

     AND NOW, on this 9th day of April, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

     1.    The petition for writ of habeas corpus (Doc. 1) filed
           pursuant to 28 U.S.C. § 2254 is DENIED without
           prejudice.

     2.    A certificate of appealability is DENIED.

     3.    The Clerk of Court is directed to CLOSE this case.

                                        s/ Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania
